 Case: 1:20-cv-06743 Document #: 40 Filed: 01/21/21 Page 1 of 1 PageID #:3724

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

KTM AG
                                                          Plaintiff,
v.                                                                     Case No.:
                                                                       1:20−cv−06743
                                                                       Honorable Rebecca
                                                                       R. Pallmeyer
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 21, 2021:


       MINUTE entry before the Honorable Rebecca R. Pallmeyer: Defendant
XMT−MOTO's motion to dismiss [36] is entered and continued for briefing. Plaintiff's
response shall be filed by 2/11/2021. Defendant's reply in support shall be filed by
2/25/2021. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
